Citation Nr: 1613470	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for arthritis of the left knee, from August 20, 2007, to include consideration of entitlement to a separate compensable evaluation for a dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage, where a 20 percent evaluation is in effect from August 20, 2007 for "chondromalacia patella and degenerative changes, status post left knee arthroscopy and partial medial meniscectomy, left knee instability."


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to July 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.  In February 2015, the Board, in pertinent part, denied an evaluation in excess of 10 percent for arthritis of the left knee.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand in December 2015.  The Court issued an Order granting that motion later that same month.

In August 2014 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record, associated with the Virtual VA electronic record.

The most recent clinical records reflect that the Veteran is employed.  See May 2014 examination note.  No contention that the Veteran is unable to maintain substantially gainful employment is of record.  No claim that the Veteran is individually unemployable is inferred. 

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The Veteran's left knee arthritis has been manifested primarily by non-compensable limitation of motion.

2.  The Veteran underwent surgical removal of torn meniscal cartilage in 2008, and twice in 2010.

3.  Resolving reasonable doubt in the Veteran's favor, the medical evidence establishes that the Veteran was disabled by torn meniscal cartilage essentially continuously prior to November 12, 2010. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for arthritis, left knee, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

2.  The schedular criteria for a separate 20 percent evaluation for torn semilunar cartilage, left knee, prior to November 12, 2010, and for a separate, 10 percent evaluation for residuals, removal of semilunar cartilage, left knee, from November 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5258, 5259 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This is a somewhat complex issue involving multiple diagnostic codes and their interaction with each other.  The Veteran contends that she is entitled to a separate evaluation for disability due to torn cartilage in her left knee, or disability resulting from the required surgical removal of the torn cartilage.  The Board will attempt to fully resolve this issue that has been ongoing for many years. 

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

According to Diagnostic Code (DC) 5010, traumatic arthritis is rated under DC 5003, which rates degenerative arthritis.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For purposes of rating disability resulting from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate II.  When flexion of the knee is limited to 60 degrees, a noncompensable rating is assignable under DC 5260.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  When extension is limited to 5 degrees, a noncompensable rating is assigned under DC 5261.  When extension is limited to 10 degrees, a 10 percent rating may be assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258 or 5259) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261. 

Limitation of motion and instability of the knee are two separate disabilities.  As such, a Veteran can be rated separately under limitation of motion of the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

38 C.F.R. § 4.14 states that evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided.  However, where the record reflects that the appellant has multiple problems due to a service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.   

The Veteran has arthritis of each knee, pain, instability, dislocated or removed meniscal cartilage, limitation of motion, weakness, incoordination, and fatigability, among other factors of disability.  Several Diagnostic Codes are applicable without compensation of overlapping symptomatology.

In October 2007 the Veteran was afforded a VA examination.  She reported flare-ups of pain that lasted 2 to 3 days, approximately once a month for the past year.  She used a knee brace during flareups and was limited in her ability to stand, walk, sit, lift or use stairs.  Outside of flare-ups, the Veteran was able to walk up one flight of stairs.  Radiologic examination disclosed no abnormality.  Physical examination disclosed that there was no swelling of the left knee, mild tenderness on compression, normal strength, no limitation of extension, and limitation of flexion to 135 degrees with pain at the end of motion.  There was no additional limitation of motion with repeated use.  The Veteran's gait was antalgic.

The Veteran underwent arthroscopy of the left knee in August 2008, following increase complaints of locking of the left knee.  A tear of the medial meniscus and grade 3 degenerative changes of the lateral tibial plateau.  The arthroscopy does not include an opinion indicating when the meniscal tear occurred, or how long the symptoms of increased locking had been present.

In October 2008 the Veteran was afforded another VA examination.  She reported symptoms including "locking up" frequently, which occasionally caused her to trip, and she used a brace.  She reported little improvement in her symptoms following the August 2008 arthroscopy and meniscectomy.  Her gait was abnormal, there was tenderness to palpation, pseudo-laxity, limitation of flexion to 120 degrees with pain at 80 degrees, and limitation of extension to 5 degrees without pain.  There was no additional limitation of range of motion after repetitive testing.  The examiner noted an additional loss of range of flexion of 20 degrees due to painful motion and weakness and sense of instability.

In January 2010 the Veteran was afforded another VA examination.  She reported pain with walking stairs, giving out, locking with sharp pain, limitation of activities, use of a knee brace and that her symptoms were getting progressively worse.  She had flexion to 140 degrees, normal extension, pain with motion and no additional limitations of motion after three repetitions.  She reported that a December 2009 MRI of the left knee disclosed a meniscal tear, and reported that she expected to undergo another arthroscopy.  Symptoms including giving way, mild instability, pain, stiffness, weakness, decreased speed of joint motion, locking episodes daily or more often, swelling, tenderness, limitations with standing and walking, antalgic gait, and crepitation were confirmed on or consistent with objective examination. 

In May 2010 the Veteran was afforded another VA examination.  The Veteran reported pain, stiffness, instability, weakness, giving way and fatigability.  She reported that her symptoms continued to get worse despite two surgeries (2008 and February 2010 arthroscopy and meniscectomy) and participation in physical therapy (24 fee-basis sessions from May 2010 to August 2010).  The Veteran's range of motion was flexion to 110 degrees and extension was normal or above normal.  Flexion was limited to 105 degrees with repetition.  There was evidence of painful motion, weakness, tenderness and abnormal movement.  The examiner also noted lack of endurance, mild antalgic gait and functional limitations with walking and standing.

The Veteran again underwent arthroscopy in November 2010, after unabated complaints of locking, a repeat MRI again showed meniscal tear.  A partial lateral meniscectomy and a partial medial meniscectomy were performed.  In December 2010, the Veteran reported some subsidence of left knee pain.  An October 2011 VA examination of the Veteran's lower legs included notations that the Veteran continued to complain of left knee pain and used a left knee brace.  

VA outpatient treatment records dated in March 2010 reflect that the Veteran had normal flexion and extention of the left knee, but was unable to maintain extension due to pain.  The provider concluded that the multiple surgeries to the left knee had not been successful to reduce her pain.  She had no laxity, but did have crepitus.

July 2012 outpatient treatment notes reflect that the Veteran had undergone injection into the left knee without significant improvement.  

In August 2014 the Veteran was afforded another VA examination.  The Veteran had flexion to 125 degrees and normal extension with no objective evidence of painful motion.  The examiner noted less movement than normal, weakened movement, atrophy of disuse, tenderness or pan to palpation, reduced strength, medial-lateral instability, frequent episodes of joint pain, significant genu valgus on the left, a tenderness and significant distal laxity.

The Veteran has currently been granted service connection for chondromalacia, left patella, and degenerative changes, left knee, status post left knee arthroscopy and partial meniscectomy, left knee instability.  

That left knee disability is evaluated as 20 percent disabling from August 20, 2007, under DC 5257, used to evaluate instability.  A separate, compensable, 10 percent evaluation is also in effect under DC 5014, used to evaluate osteomalacia.  

An award of service connection for chondromalacia patella, left knee, was initially granted, by a 1992 rating decision, effective the day following the Veteran's service discharge.  At that time, the medical diagnosis applied to the Veteran's left knee, prior to service discharge, was patellofemoral pain syndrome of the left knee, with degenerative changes of the posterior horn of the medical meniscus, without a tear.  A subsequent rating decision assigned a compensable, 10 percent, evaluation for the knee disability, effective as of the day following the Veteran's service discharge.  

Following the Veteran's 2007 claim for an increased evaluation for left knee disability, in a January 2008 rating decision, the RO granted service connection for chondromalacia patella, left knee with degenerative changes and recurrent subluxation.  This evaluation was, according to the rating decision, was assigned because the medical evidence showed that the left knee subluxed easily.  The 20 percent evaluation was assigned under DC 5257.  

The same January 2008 rating decision continued the 10 percent evaluation under DC 5014, stating that the separate 10 percent rating was for complaints of knee pain and use of a brace with essentially full (noncompensable) range of motion in both extension and flexion.  The RO did not change the assigned diagnosis.

In August 2008, the Veteran underwent left knee arthroscopy and partial medical meniscectomy.  The operative note reflects that torn cartilage from the medical meniscus was removed, but does not include opinion as to how long the meniscus tear occurred prior to the August 2008 MRI which disclosed a possible tear of the medial meniscus.

In its February 2009 rating decision, the RO noted that the Veteran had undergone arthroscopy and partial medical meniscectomy in August 2008.  The 20 percent evaluation under DC 5257 was continued, but the RO recharacterized the service-connected disability as chondromalacia patella and degenerative changes, status post left knee arthroscopy and partial medial meniscectomy, with left knee instability.  The 10 percent evaluation assigned under DC 5014 was also continued, and the service-connected disability was recharacterized as chondromalacia patella and degenerative changes, status post left arthroscopy and partial medial meniscectomy, residual scar and left knee limitation of motion.  

As the December 2015 Joint Motion for Partial Remand states, the Board did not explain whether the Veteran met the criteria for a separate, compensable evaluation for torn meniscus or residuals of meniscectomy under DC 5258 or DC 5259.  The Board concluded that the 20 percent evaluation under DC 5257, together with the 10 percent evaluation under DC 5014, encompassed both instability and loss of motion, but did not explain how disability due to dislocated semilunar cartilage or residuals of removal of dislocated semilunar cartilage were encompassed in the evaluation under DC 5257.

The Veteran did not appeal the 20 percent rating under DC 5257.  The Veteran did contest the 10 percent rating assigned under DC 5104 before the Court, and argued that the 10 percent rating assigned under DC 5014 does not encompass the Veteran's disability due to torn meniscus, when present, or residuals of meniscectomy.  

The Board agrees that, based on the most recent Court determinations, the 10 percent evaluation assigned under DC 5014, the only issue appealed, does not encompass the Veteran's disability due to torn meniscus.  

Looking solely at the rating under DC 5014, that rating is based on pain and limitation of motion.  Therefore, under the terms of the Joint Motion for Partial Remand, the Veteran is entitled to an evaluation under DC 5258 or 5259 for those symptoms which may be separately evaluated under DC 5258 or 5259 and are not encompassed under DC 5014. 

The available medical evidence is not sufficient to allow fact-finding as to when the Veteran first developed a torn meniscus, prior to the discovery of that finding on MRI, nor does the evidence establish whether all torn meniscal cartilage present in 2008 was removed in the 2008 meniscectomy.  The available medical evidence does not disclose when the torn meniscal cartilage removed in February 2010 was first present in the joint, or whether all torn meniscal cartilage present in February 2010 was removed in February 2010, or, if all torn cartilage was removed in February 2010, when the torn cartilage removed in December 2010 was incurred.  

Because the periods when a torn meniscus was present prior to November 12, 2010, cannot be readily differentiated from the period when no torn meniscal cartilage was present, the Board resolves these factual matters in the Veteran's favor, and finds that torn meniscal cartilage was present a majority of the time prior to the Veteran's last meniscectomy on November 12, 2010.  

With consideration of the evaluation assigned under DC 5014, since that is the only matter over which the Board has jurisdiction under the terms of the December 2015 Joint Motion for Partial Remand, the Veteran is entitled to a separate, compensable, 20 percent for dislocated meniscus prior to November 12, 2010, and to a separate, compensable, 10 percent evaluation for symptomatic residuals of dislocated meniscus, status post operative, from November 12, 2010.  

The Board has considered whether the Veteran is entitled to a separate, compensable evaluation for limitation of flexion or extension under DCs 5260 or 5261.  However, the Veteran demonstrated retained flexion in excess of 60 degrees (a noncompensable limitation) and retained extension limited by 5 degrees or less (a noncompensable limitation) on each VA examination.  The Board acknowledges that there were post-surgical periods when the Veteran manifested greater limitations of flexion or extension, but the Veteran's limitations of flexion or extension were noncompensable during the great majority of the pendency of this appeal.

The Board notes that, although it does not have jurisdiction to determine whether disability rated DC 5258 or 5259 is overlapping with the 20 percent evaluation assigned under DC 5257, the RO will not be restricted from considering that matter when it assigns disability evaluations under DC 5258 and DC 5259.  Evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is prohibited.  38 C.F.R. § 4.14.  Where the record reflects that the appellant has multiple problems due to a service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" permitting separate ratings only where none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Further, as noted, the Joint Motion for Partial Remand removes from the Board's jurisdiction consideration of whether symptoms rated under DC 5258 or 5259 overlap with symptoms considered in the 20 percent rating under DC 5257.  

The Board has considered whether the Veteran is entitled to a rating in excess of 20 percent for dislocated meniscal cartilage prior to November 12, 2010, or a rating in excess of 10 percent for residuals of meniscectomy after that date.  The assigned 20 percent evaluation under DC 5258 prior to November 12, 2010, and the 10 percent evaluation after November 12, 2010, are the maximum schedular ratings.  Accordingly, a higher schedular rating for disability due to a torn meniscus or post-surgical meniscus is warranted only on an extraschedular basis, discussed below, or if a Diagnostic Code other than DCs 2014, 5257, 5258, or 5259 are applicable to warrant another separate evaluation for left knee disability.

As discussed above, the Veteran has already been granted a compensable evaluation for pain and limitation of motion under DC 5014 and a 20 percent evaluation for instability under DC 5257.  The Veteran does not manifest compensable limitation of flexion or extension, so a separate, compensable evaluation under DC 5260 or 5261 is not applicable.  The evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion, or genu recurvatum, so DCs 5262 and 5263 are not applicable.  

Extraschedular consideration

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the Board must next consider whether the criteria for referral for an extraschedular evaluation are met.  In an exceptional case, where the schedular criteria are found to be inadequate to compensate industrial impairment, the RO or the Board may refer the claim for assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b).  The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked inference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, the Veteran's left knee disability due to torn meniscal cartilage is at the maximum schedular designation for such disability, a 20 percent evaluation, while present, prior to November 12, 2010, and at the maximum rating, a 10 percent disability, following removal of the torn menisci from that date.  

In this case, the examiners have not again found torn meniscal cartilage after November 12, 2010.  Although the Veteran continues to have degenerative changes, those changes are already separately evaluated as 10 percent disabling under DC 5014.  Higher evaluations are available if the torn or post-surgical cartilage results in greater (compensable) limitation of motion (DCs 5260, 5261), but, as noted above, such limitation is not present.  

Additional, separate, higher ratings are provided if torn meniscal cartilage or postoperative residuals result in compensable limitation or additional knee disability such as genu recurvatum.  No such additional disability has been found.  The assigned schedular ratings are, therefore, adequate, with the additional separate rating for left knee disability under DC 5258, prior to November 12, 2010, and under DC 5259 from that date.  The referral for extraschedular consideration discussed in the partially vacated 2015 Board decision is no longer required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds no additional factors or symptoms of service-connected disability that have not been attributed to a specific service-connected condition.  Moreover, the Veteran continued to work full-time as of the most recent VA examination, in 2014.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its September 2007, September 2008, December 2008 and April 2010 letters to the Veteran.  The Veteran has additionally been informed by the communications during his appeal to the Court.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment record, private treatment records, VA examinations, and the Veteran's statements and testimony.  As set forth in detail above, the examinations are adequate for rating purposes, with the addition of the separate evaluations assigned under DCs 5258 and 5259 in this decision.  

The VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless. 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

In addition to a 10 percent rating for left knee arthritis, assigned under 38 C.F.R. § 4.71a, DC 5014, the Veteran is entitled to a separate, 20 percent evaluation for torn meniscal cartilage, left knee, prior to November 12, 2010 under 38 C.F.R. § 4.71a, DC 5258, and to a separate, 10 percent evaluation under 38 C.F.R. § 4.71a, DC 5259, from November 12, 2010.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


